*5750PIHI03,
By his Honor John 3t.Pawl-
Plaintiff anal for poasaasion of leased premises and ^ad judgment- Within 24 honra the defendant applied for a new trial, whioh was granted. Sixty days thereafter the judge recalled hia order allowing a new trial; and thereupon exeoutlon issued, whioh we are now asked to arrest.
She single question presented la whether or not a tenant oondemned to deliver leased, premises may suspend exeoutlon of the Judgment hy applying for (and eren being allowed) a new trial.
lot 49 of 1918 provides that "if the tenant does not comply with the Judgment (of evlotion) within 24 hours after its rendition", the judge shall order the immediate exeoutlon thereof.
This statute is in the same terms as Aota SIS of 1908 and 52 of 1900-Interpreting these two statutes the supreme Oourt has said that suoh judgments beoame executory 24 hours after they are "orally announced", Mallie vs Judge, 128 La 914 (918); provided that the tenant has not "suspensively appealed within the time", Hotel Co vs Brauning, 119 La 1070 (1075).
*576December 1920.
And in substance that oourt has held that the whole matter of obtaining relief from judgments ousting tenants, la regulated by speoial enactments and not by general laws (119 La 1076).
We therefore oonoluds, in view of the peremptory language of the statute and literal application thereof by ' the Supreme Oourt, that a judgment ousting a tenant becomes final and executory 24 hours after it is "orally announced", unless the tenant exercises the right of appeal giren him by the Constitution (and by Statute); and that suoh Judgment oannot be suspended by the granting of a new trial.
The writs herein issued are therefore recalled and this proceeding dismissed at relator's cost.
Hew Orleans la,